Citation Nr: 0738542	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-16 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a previously-denied claim for entitlement to service 
connection for throat cancer, to include as secondary to 
herbicide exposure in Vietnam.

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and friend



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973, to include service in Vietnam.

The veteran and his friend presented sworn testimony in 
support of his appeal during a Board of Veterans' Appeals 
(Board) hearing before the undersigned Veterans Law Judge in 
June 2007.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Service connection for throat cancer was denied by the Board 
in April 2003; evidence received since that time is 
cumulative or redundant and does not raise a reasonable 
possibility of substantiating the claim. 


CONCLUSION OF LAW

New and material evidence sufficient to reopen the 
previously-denied claim for entitlement to service connection 
for throat cancer has not been presented and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In an April 2003 decision, the Board denied service 
connection for "tonsil cancer" and "oral cancer."  The 
veteran did not appeal this decision to the United States 
Court of Appeals for Veterans Claims (Court).  Thus, the 
Board's decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.  He has now filed another claim for entitlement to 
service connection for "throat cancer."  Review of the 
original pathology report reflects the veteran had invasive 
moderately differentiated squamous cell carcinoma with lymph 
vascular invasion.  The cancer affected the whole throat 
area, including his tonsil, the neck muscle, several veins 
and a nerve.  Thus, the Board finds that the instant claim 
for compensation for "throat cancer" involves essentially 
the same disability as the previously-denied claim.  

The veteran has not advanced any new contentions in support 
of his claim for service connection for cancer residuals.  He 
has not submitted any new evidence in support of his claim 
either.  Rather, he reiterates his previous contentions that 
he was exposed to Agent Orange and other herbicides in 
Vietnam and believes that his cancer must be related to this 
exposure.  

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  Review of the claims file shows 
that the veteran was informed of these elements with 
particular reference to the instant claims in a May 2003 
letter.  The veteran was informed of the law and regulations 
governing the assignment of disability ratings and effective 
dates in a March 2006 letter.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record on appeal contains comprehensive VA medical 
treatment reports and examination reports.  The veteran has 
presented sworn testimony during a hearing before the 
undersigned Veterans Law Judge.  No outstanding records 
pertaining to the veteran's throat cancer have been 
identified.  Thus, the Board finds that the VA has satisfied 
its duty to assist requirements.

Analysis

A final decision cannot be reopened unless new and material 
evidence is presented.  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108.  
"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  For this purpose, the credibility of 
evidence, although not its weight, is to be presumed.  Once 
the claim is reopened, the presumption of credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

Regulations pertaining to Agent Orange exposure, now expanded 
to include all herbicides used in Vietnam, provide that if a 
veteran served on active duty in Vietnam during the Vietnam 
era, the veteran is presumed to have been exposed to Agent 
Orange or similar herbicides.  38 C.F.R. § 3.307.  These 
regulations also stipulate the diseases, including some types 
of cancer, for which service connection may be presumed due 
to an association with exposure to herbicide agents.  Cancers 
affecting the lung, bronchus, larynx, or trachea are covered 
by the presumption, and certain defined types of soft-tissue 
sarcoma.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Evidence which 
may be considered in rebuttal of service incurrence of a 
disease listed in Section 3.309 will be any evidence of a 
nature usually accepted as competent to indicate the time of 
existence or inception of disease, and medical judgment will 
be exercised in making determinations relative to the effect 
of intercurrent injury or disease.  38 C.F.R. § 3.307(d).  

In the 2003 Board decision, the Board found that the 
veteran's throat cancer was not initially manifested until 
many years subsequent to the veteran's period of service, and 
was not shown to have been present during service or within 
one year of service.  The Board also found that although the 
veteran served in Vietnam and was exposed to herbicides at 
that time, the type of cancer the veteran had, squamous cell 
carcinoma, is not one of the types which has been found to be 
caused by exposure to herbicides, and the location, on his 
tonsil, is not one of the respiratory organs covered by the 
presumption.  Thus, the Board concluded that the veteran's 
cancer was not related to service and cannot be presumed 
under law to have been incurred during service or caused by 
exposure to herbicides.  

Since that time, the veteran has continued to press his 
claim, asserting that his cancer should be considered to have 
been caused by exposure to herbicides in Vietnam.  During the 
June 2007 hearing on appeal, he testified as to the extensive 
treatment he went through for the cancer, including surgery, 
chemotherapy, and radiation.  Also, the VA has obtained 
recent treatment records for review.  These records show only 
follow-up care, however, and do not contain further 
information about the etiology of the veteran's throat 
cancer.

Upon review, the Board finds that the veteran has not 
presented new and material evidence sufficient to reopen the 
previously-denied claim for entitlement to service connection 
for throat cancer.

Records reflecting only current treatment and evaluation, 
such as the newly-obtained VA treatment records, and 
containing no information relevant to the issue of whether 
service connection is warranted do not constitute new and 
material evidence because they do not create a reasonable 
possibility that when viewed together with all the evidence 
the outcome will change.  Cox v. Brown, 5 Vet. App. 95 
(1993).

The veteran's contentions likewise cannot serve to reopen the 
previously-denied claim.  The Court has specifically held 
that lay assertions of medical causation cannot suffice to 
reopen a previously-denied claim.  Marciniak v. Brown, 
10 Vet. App. 198 (1997).  Since he is not a medical expert, 
he is not competent to identify the cause of his cancer, or 
to express an authoritative opinion regarding his current 
medical condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally-
disallowed claim, the benefit of the doubt doctrine is not 
applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
The appeal must therefore be denied.


ORDER

New and material evidence not having been presented, the 
previously-denied claim for entitlement to service connection 
for throat cancer is not reopened and the appeal is denied.


REMAND

The veteran's claim for service connection for PTSD has 
essentially been denied because his claimed stressors are not 
verified, and indeed, many are too vague to be objectively 
verified.  However, the Board is of the opinion that several 
avenues of evidentiary development remain to be explored 
prior to further review of the claim.

Review of the record on appeal reveals several deficiencies 
which currently preclude effective review of the veteran's 
claim for entitlement to service connection for PTSD.  
Initially, there is conflicting evidence of record as to the 
dates of the veteran's service in Vietnam.  The veteran's 
service personnel records contain two different copies of the 
same form, one indicating that he served in Vietnam from 
February 1972 to April 1972, and the other indicating that he 
served in Vietnam from December 1971 to June 1972.  The 
veteran himself asserted in a February 2005 statement that he 
returned from Vietnam in November 1972.  Therefore, 
confirming the veteran's actual service in Vietnam is the 
first step which must be taken to properly develop the 
evidence in this case.

Also of note is the absence of a DD Form 214 in his claims 
file.  The veteran testified during the hearing that he was 
awarded medals indicative of combat service, which he stated 
are reflected on his DD Form 214.  His service personnel 
records do not reflect that he was awarded any medals of this 
nature, however, his service personnel records are somewhat 
less than model records, as reflected above.  Therefore, upon 
remand, the veteran should be requested to submit copies of 
any documentation he has in his possession, and the RO should 
seek other sources for the veteran's DD Form 214 and any 
medals and awards pertinent to the veteran's service.  

During the hearing and in several written statements, the 
veteran reported that he was attached to the 7th Cavalry, the 
1st Cavalry, and the Gary Owens task force when he was 
stationed in Vietnam.  Once the precise dates of his service 
in Vietnam have been ascertained, additional development 
regarding the activities of his units while he was attached 
to each must be obtained.

The Board notes that the purpose of this evidentiary 
development is to verify a stressor which has been medically 
linked to the veteran's currently-shown PTSD.  Thus, if any 
of these requested actions yields a positive stressor 
verification, the other actions need not be pursued further.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the records of 
the veteran's treatment for PTSD at 
Bonham, VA Medical Center, dated since 
June 2007.  

2.  Request that the veteran provide 
copies of all documentation reflecting 
his service in Vietnam and any medals or 
awards related to Vietnam in his 
possession, to include a copy of his DD 
Form 214. 

3.  As the current record contains 
conflicting information as to the dates 
of the veteran's service in Vietnam, the 
RO should make another attempt to verify 
the precise dates of the veteran's 
service in Vietnam, as well as the units 
to which he was assigned there, through 
official channels.

4.  After ascertaining the veteran's 
precise dates of service in Vietnam and 
the units to which he was assigned, 
attempt to obtain any documentation, 
including operational reports - lessons 
learned, reflecting the activities of 
those units during the time of the 
veteran's service with them.  

5.  Complete any additional evidentiary 
development which may become apparent as 
the case is worked, including scheduling 
the veteran for psychiatric examination 
for VA purposes. 

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


